Citation Nr: 0205381	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  90-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1972.  This appeal originally arose from a January 1989 
rating action of the St. Paul, Minnesota RO that denied 
service connection for a psychiatric disorder.  By decision 
of January 1991, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for due process development.  By 
decision of July 1991, the Board denied service connection 
for a psychiatric disorder.  By decision of March 1993, the 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals until March 1999) (Court) vacated 
the July 1991 Board decision and remanded this case to the 
Board for readjudication of the veteran's claim.  

By decision of November 1993, the Board remanded this case to 
the RO for further development of the evidence.  By decision 
of March 1996, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  In March 1997, the Fargo, North Dakota RO 
certified this case to the Board for disposition.  By 
decision of April 1997, the Board denied service connection 
for a psychiatric disorder.

By Order of September 1998, the Court vacated the April 1997 
Board decision that denied service connection for a 
psychiatric disorder, and remanded that issue to the Board 
for expeditious readjudication in accordance with 
instructions contained in a June 1998 Motion for Remand of 
the VA General Counsel.  By decision of June 1999, the Board 
denied service connection for a psychiatric disorder.

In May 2001, this case was transferred to the Milwaukee, 
Wisconsin RO, reflecting the veteran's change of residence to 
that state.

This case is currently before the Board pursuant to a May 
2001 Order of the Court wherein the June 1999 Board decision 
that denied service connection for a psychiatric disorder was 
vacated, and that issue was remanded to the Board for 
expeditious readjudication in light of the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (9 November 2000).


REMAND

In a statement of June 2001, the veteran requested a hearing 
before a Member of the Board at the RO.  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


